Citation Nr: 1728730	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  09-31 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for pes planus.

2. Entitlement to an evaluation greater than 30 percent for an eye disability, claimed as diabetic cataracts and diabetic retinopathy.

3. Entitlement to an evaluation greater than 40 percent for diabetes mellitus.

4.  Entitlement to a compensable evaluation for cellulitis of the right foot.

5.  Entitlement to an effective date earlier than May 22, 2006 for the award of service connection for cellulitis of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran, M.S. (Veteran's Daughter), F.S. (Veteran's Daughter), C.S. (Veteran's Son) 

ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).  

In March 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board video conference hearing held at the Montgomery RO.  A transcript of the hearing has been associated with the record.  During the hearing, the undersigned VLJ granted the Veteran's motion to advance his appeal on the docket.

The issue of entitlement to service connection for pes planus has been recharacterized to reflect whether there is new and material evidence to reopen the claim for service connection, as that is the proper inquiry before the Board.

As addressed in the REMAND below, the issues of entitlement to a compensable rating for cellulitis of the right foot and entitlement to an effective date earlier than May 22, 2006 for the award of service connection for cellulitis of the right foot are listed on the title page for procedural purposes only.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.

REMAND

The Veteran submitted a statement in April 2017 indicating that he did not intend to waive AOJ review of additional evidence he had submitted to the Board.  In a separate April 2017 statement, the Veteran's representative also confirmed that the Veteran did not intend to waive AOJ review of new evidence submitted.  The Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the Veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  Since the Veteran does not want to waive AOJ review, and the AOJ has not issued a supplemental statement of the case (SSOC) which considers the new evidence, a remand is necessary.  On remand, the AOJ should issue a new SSOC that considers all of the evidence submitted by the Veteran.

During the March 2017 hearing, the Veteran also indicated that his eye disability had worsened since his last VA examination.  The Court of Appeals for Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the current state of the condition and the Veteran maintains that his disability has worsened, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482   (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In light of the Veteran's testimony, the Veteran should be afforded a new examination to assess the severity of his eye disability.

The record further reflects that, by rating decision dated November 2015, the AOJ granted service connection for cellulitis of the right foot and awarded a noncompensable rating effective May 22, 2006.  In January 2016, the Veteran submitted a timely notice of disagreement with respect to the initial rating and effective date assigned for the award of service connection.  The case must be remanded as a Statement of the Case (SOC) has not been furnished to the Veteran and the Veterans Appeals Control and Locator System (VACOLS)does not currently show that the Veteran has submitted a notice of disagreement with respect to these matters.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA records relevant to the Veteran's claims and associate with the claims file.

2. The Veteran should then be afforded a VA examination to address the current severity of his eye disability.

3.  Furnish the Veteran and his representative an SOC on the issues of entitlement to a compensable evaluation for cellulitis of the right foot and entitlement to an effective date earlier than May 22, 2006 for the award of service connection for cellulitis of the right foot.

4. Following the development directed above, readjudicate the Veteran's claims.  If the claims remain denied, issue an SSOC addressing the issues.  The SSOC should clearly note all of the new evidence that has been reviewed.  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

